Case: 21-20103     Document: 00516542547          Page: 1    Date Filed: 11/11/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    November 11, 2022
                                   No. 21-20103                        Lyle W. Cayce
                                                                            Clerk

   Robert Moore,

                                                            Plaintiff—Appellant,

                                       versus

   Burlington Northern Santa Fe Railway Company,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CV-3062


   Before Richman, Chief Judge, and Clement and Engelhardt,
   Circuit Judges.
   Per Curiam:*
          Robert Moore contends that Burlington Northern Santa Fe Railway
   Company (BNSF) terminated his employment as a conductor trainee
   because he was diagnosed with cancer. He sued BNSF for discrimination
   under the Americans with Disabilities Act of 1990 (ADA) and for failure to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20103      Document: 00516542547          Page: 2   Date Filed: 11/11/2022




                                    No. 21-20103


   notify him that he could continue his health insurance coverage under the
   Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA). The
   district court granted summary judgment to BNSF and denied Moore leave
   to amend his complaint. We affirm.
                                          I
           Moore worked at BNSF as a conductor trainee. On August 8th, 2018,
   he operated a train on a two-person crew with Khollyn Evans, an engineer.
   Evans sped through a restricted speed area on one section of the trip. Moore
   told Evans that he was speeding, and Moore recorded the incident in the
   train’s logbook. Moore did not otherwise report what occurred. BNSF
   received an anonymous complaint the following day stating that Moore was
   speeding and that he had boasted about it. BNSF investigated, interviewing
   witnesses through August 15th. The company ultimately terminated Moore,
   not Evans. Evans was a non-probationary employee who was unionized;
   Moore was in an at-will probationary period without union protection.
           Two days before Moore’s termination, Moore told BNSF about his
   cancer diagnosis. He forwarded an email from his oncologist stating that he
   would need to miss work due to surgery. Moore received his health insurance
   through BNSF, and he alleges that he never received a notification that he
   was eligible to continue his coverage under COBRA.
           Moore sued BNSF for disability discrimination under the ADA as well
   for a notice violation under COBRA. The district court issued an order
   scheduling a pre-trial conference. In that order, the court stated that initial
   disclosures may not be delayed.       The order also provided that “[n]o
   interrogatories, requests for admission, or depositions may be done without
   court approval,” but it did not mention document requests. BNSF answered
   Moore’s complaint, which asserted that the complaint failed to state a claim
   for relief.




                                         2
Case: 21-20103     Document: 00516542547           Page: 3   Date Filed: 11/11/2022




                                    No. 21-20103


          Prior to the pre-trial conference, BNSF disclosed over 1,600 pages of
   documents in its initial disclosures. At the conference itself, BNSF then
   orally moved to have Moore’s ADA and COBRA claims “dismissed.” The
   next day, the court issued an order inviting BNSF to “move for a judgment.”
   BNSF then filed a “motion for judgment,” in which it moved for a dismissal
   under Rule 12(b)(6) as well as summary judgment under Rule 56. Moore filed
   an opposition brief and a motion to amend his complaint. Moore argued that
   he had shown enough to be “entitled to discovery.” In his motion to amend,
   Moore sought leave to amend his COBRA claim to allege that BNSF failed
   to notify Moore’s health plan administrator, specifically, instead of alleging
   that BNSF failed to notify Moore directly. Moore also sought to add the plan
   administrator as a defendant.
          The district court denied Moore’s motion to amend, reasoning that
   Moore failed to provide evidence of a failure to notify. It then granted
   summary judgment to BNSF on the ADA and COBRA claims. Regarding
   the ADA claim, the court reasoned that Evans was not similarly situated to
   Moore. Regarding the COBRA claim, the court determined that BNSF was
   not required to notify Moore directly. Moore appealed.
                                         II
          Moore raises four arguments. First, he contends that the district court
   improperly converted BNSF’s Rule 12 motion to dismiss into a Rule 56
   motion for summary judgment. Second, he argues that the district court
   should have permitted additional discovery before ruling on BNSF’s motion.
   Third, if it was proper to rule on BNSF’s motion under Rule 56 without
   further discovery, Moore contends that there is a genuine dispute of material
   fact. Fourth, he argues that the district court improperly denied him leave to
   amend his complaint.




                                         3
Case: 21-20103            Document: 00516542547               Page: 4      Date Filed: 11/11/2022




                                             No. 21-20103


                                                   A
            We start with Moore’s argument that the district court improperly
   “converted” BNSF’s motion into a Rule 56 motion for summary judgment
   without providing him proper notice. Rule 56(f) requires courts to give
   parties “notice and a reasonable time to respond.” 1 Once a party is put on
   “fair notice” that a court might convert a Rule 12 motion into a Rule 56
   motion, “we have said that parties must have ten days to submit additional
   evidence.” 2 We review for harmless error. 3
            Here, the district court did not convert a Rule 12 motion into a Rule
   56 motion, so the ten-day notice requirement was not triggered. The day
   after the pre-trial conference, the district court invited BNSF to “move for a
   judgment.” BNSF then expressly moved under Rule 56 for summary
   judgment as well as under Rule 12 for a dismissal. Rule 56(f) requires “notice
   and a reasonable time to respond” before a court grants summary judgment
   sua sponte, not before granting summary judgment to a moving party under
   Rule 56. 4 Because BNSF moved under Rule 56, Moore had proper notice
   that the court might rule on summary judgment grounds.
            Moore’s arguments to the contrary are unpersuasive. He contends
   that when “the record is undeveloped and the parties have not conducted
   discovery, a district court abuses its discretion by treating a Rule 12 motion
   as one for summary judgment.” But the cases he cites in support are




            1
                Fed. R. Civ. P. 56(f).
            2
                Snider v. L-3 Commc’ns Vertex Aerospace, L.L.C., 946 F.3d 660, 667 (5th Cir.
   2019).
            3
                Sayles v. Advanced Recovery Sys., Inc., 865 F.3d 246, 249 (5th Cir. 2017).
            4
                See Fed. R. Civ. P. 56(f).




                                                    4
Case: 21-20103            Document: 00516542547               Page: 5      Date Filed: 11/11/2022




                                             No. 21-20103


   distinguishable because they involved motions under Rule 12, not Rule 56. 5
   Moore separately argues that when parties have not conducted discovery, a
   district court abuses its discretion by treating a “hybrid” Rule 12 and 56
   motion as one for summary judgment. But we have held that a “hybrid”
   motion is properly treated as a summary judgment motion when a district
   court considers materials beyond the pleadings, as the court below did here. 6
                                                   B
            Next, Moore argues that the district court abused its discretion by
   ignoring his request for additional discovery. “Rule 56 does not require that
   any discovery take place before summary judgment can be granted . . . .” 7 If
   a party cannot adequately defend against summary judgment, a Rule 56(d)
   motion for a continuance is his or her remedy. 8 Rule 56(d) provides that “[i]f
   a nonmovant shows by affidavit or declaration that, for specified reasons, it
   cannot present facts essential to justify its opposition, the court may . . . allow


            5
              See Benchmark Elecs., Inc. v. J.M. Huber Corp., 343 F.3d 719, 725-26 (5th Cir.
   2003) (emphasizing that each party was “careful” to “treat [the movant’s] motion as a
   Rule 12 motion on the pleadings,” not one for summary judgment); see also Foley v. Wells
   Fargo Bank, N.A., 772 F.3d 63, 71 (1st Cir. 2014) (“Wells Fargo moved to dismiss Foley’s
   complaint for failure to state a claim, pursuant to [Rule] 12(b)(6).”); Whiting v. Maiolini,
   921 F.2d 5, 6 (1st Cir. 1990) (“Appellees filed a Rule 12(c) motion for judgment on the
   pleadings which the district court viewed as a Rule 12(b)(6) motion to dismiss for failure to
   state a claim upon which relief may be granted and then treated as a motion for summary
   judgment under Rule 56, which it granted.”); First Chicago Int’l v. United Exch. Co., 836
   F.2d 1375, 1377 (D.C. Cir. 1988) (“[A]lthough the motions were brought under Federal
   Rules of Civil Procedure 12(b)(6) and 12(h)(2), they were considered by the court as
   motions for summary judgment.”); Gay v. Wall, 761 F.2d 175, 176 n.1 (4th Cir. 1985) (“The
   defendants’ motion was simply a motion to dismiss, not a motion to dismiss or, in the
   alternative, a motion for summary judgment.”).
            6
                See Isquith ex rel. Isquith v. Middle S. Utils. Inc., 847 F.2d 186, 193-95 (5th Cir.
   1988).
            7
                Washington v. Allstate Ins. Co., 901 F.2d 1281, 1285 (5th Cir. 1990).
            8
                Id.




                                                    5
Case: 21-20103           Document: 00516542547              Page: 6      Date Filed: 11/11/2022




                                            No. 21-20103


   time to . . . take discovery.” 9 There is “no stringent procedure that will bar
   litigants access to further discovery,” 10 as continuances “are broadly favored
   and should be liberally granted.” 11 We review for abuse of discretion. 12
          If a party does not file an affidavit under Rule 56(d) requesting a
   continuance, as was the case here, the party must satisfy four requirements
   for its discovery request to be the “functional equivalent” of a Rule 56(d)
   motion. 13 First, the non-movant must “submit an ‘equivalent statement
   preferably in writing’ that conveys the need for additional discovery” prior
   to the court ruling on summary judgment. 14 Second, the request must “put
   the trial court on notice that further discovery pertaining to the summary
   judgment motion is being sought.” 15 Third, it must demonstrate to the trial
   court “specifically how the requested discovery pertains to the pending
   motion.” 16       Lastly, the non-movant must “diligently pursue relevant
   discovery.” 17
          Moore did not file an express Rule 56(d) motion. Instead, in his
   response to BNSF’s motion for judgment, he stated that he had “shown” or
   “demonstrated enough to be entitled to discovery” before summary



          9
               Fed. R. Civ. P. 56(d).
          10
               Wichita Falls Off. Assocs. v. Banc One Corp., 978 F.2d 915, 919 (5th Cir. 1992).
          11
             Renfroe v. Parker, 974 F.3d 594, 600-01 (5th Cir. 2020) (quoting Am. Fam. Life
   Assurance Co. of Columbus v. Biles, 714 F.3d 887, 894 (5th Cir. 2013)).
          12
               Id. at 600.
          13
               See Wichita Falls, 978 F.2d at 918-19.
          14
               Id. at 919 (quoting Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir.1986)).
          15
               Id.
          16
               Id.
          17
               Id.




                                                  6
Case: 21-20103             Document: 00516542547             Page: 7      Date Filed: 11/11/2022




                                              No. 21-20103


   judgment. He did not explain specifically how discovery he sought related to
   the pending motion. At the pre-trial conference, when asked if he had
   anything else to discuss, Moore did not bring up discovery. In his brief in
   response to the summary judgment motion, Moore admitted that “[e]ven
   though he has not yet been allowed to conduct discovery, [he] has a plethora
   of evidence from which a reasonable person could find that BNSF was
   motivated to terminate him because of his disability.” The district court did
   not abuse its discretion in denying discovery.
                                                   C
             Turning to the merits of BNSF’s motion, the district court granted
   summary judgment to BNSF on Moore’s ADA and COBRA claims. We
   review a grant of summary judgment de novo. 18 Summary judgment is proper
   “if the movant shows that there is no genuine dispute as to any material fact
   and the movant is entitled to judgment as a matter of law.” 19 “A genuine
   dispute of material fact exists when the evidence is such that a reasonable jury
   could return a verdict for the nonmoving party.” 20 We “must ‘draw all
   reasonable inferences in favor of the nonmoving party’ and ‘refrain from
   making credibility determinations or weighing the evidence.’” 21




             18
                  E.E.O.C. v. LHC Grp., Inc., 773 F.3d 688, 694 (5th Cir. 2014).
             19
                  Fed. R. Civ. P. 56(a).
             20
             LHC Grp., Inc., 773 F.3d at 694 (internal quotation marks omitted) (quoting
   Royal v. CCC & R Tres Arboles, L.L.C., 736 F.3d 396, 400 (5th Cir. 2013)).
             21
                  Id. (quoting Turner v. Baylor Richardson Med. Ctr., 476 F.3d 337, 343 (5th Cir.
   2007)).




                                                    7
Case: 21-20103            Document: 00516542547             Page: 8        Date Filed: 11/11/2022




                                            No. 21-20103


                                                   1
           The ADA prohibits an employer from discriminating “against a
   qualified individual on the basis of disability.” 22 The three-part McDonnell
   Douglas Corp. v. Green 23 framework applies when a plaintiff offers only
   circumstantial evidence. 24 First, the plaintiff must establish a prima facie
   case of discrimination. 25 “To establish a prima facie discrimination claim
   under the ADA, a plaintiff must prove: (1) that he had a disability; (2) that he
   was qualified for the job; [and] (3) that he was subject to an adverse
   employment decision on account of his disability.” 26 Second, if the plaintiff
   establishes a prima facie case, the burden shifts to the defendant to articulate
   a legitimate, non-discriminatory reason for its adverse action. 27 Third, if the
   defendant makes this showing, the burden shifts back to the plaintiff to show
   that the defendant’s stated reason was pretextual. 28
           At step one, Moore met his burden. BNSF does not dispute that
   cancer is a disability under the ADA nor that Moore was qualified for his
   position. As to causation, the timing of Moore’s termination is sufficient for
   purposes of his prima facie case. 29 At step two, Moore concedes that BNSF


           22
                42 U.S.C. § 12112(a).
           23
                411 U.S. 792 (1973).
           24
                LHC Grp., Inc., 773 F.3d at 694.
           25
                Id.
           26
             Id. at 697 (alteration in original) (quoting Zenor v. El Paso Healthcare Sys., Ltd.,
   176 F.3d 847, 853 (5th Cir. 1999)).
           27
                Id. at 694.
           28
                Id.
           29
             Feist v. Louisiana, Dep’t of Just., Off. of the Atty. Gen., 730 F.3d 450, 454 (5th Cir.
   2013) (“A plaintiff alleging retaliation may satisfy the causal connection element by
   showing ‘[c]lose timing between an employee’s protected activity and an adverse action
   against him.’”) (alteration in original) (quoting McCoy v. City of Shreveport, 492 F.3d 551,




                                                   8
Case: 21-20103           Document: 00516542547              Page: 9       Date Filed: 11/11/2022




                                            No. 21-20103


   stated a valid, non-discriminatory reason for Moore’s termination—the rule
   violation. Moore’s ADA claim, therefore, turns on whether BNSF’s stated
   reason was pretextual.
           Drawing all inferences in Moore’s favor, we conclude that there is no
   genuine dispute of material fact on whether BNSF’s stated reason was
   pretextual. As an initial matter, Moore again relies on the timing of his
   termination to establish pretext. But “once the employer offers a legitimate,
   nondiscriminatory reason that explains both the adverse action and the
   timing, the plaintiff must offer some evidence from which the jury may infer
   that retaliation was the real motive.” 30 Put another way, plaintiffs must go
   beyond timing to show pretext. Each of Moore’s remaining three arguments
   falls short.
           First, Moore’s contention that BNSF treated other employees
   differently fails because his comparators are not similarly situated. When an
   employee argues that other employees were treated differently, we require
   the comparator to have been “under nearly identical circumstances” to the
   plaintiff.31 Employees with different jobs or supervisors, for example, are not
   similarly situated. 32 Moore argues that Evans and “other probationary
   employees” are suitable comparators. But Evans had a different job than
   Moore, had worked at BNSF for longer, and was a member of a union.




   562 (5th Cir. 2007)); see also id. (explaining that a five-month lapse is not close enough but
   “up to four months” may be sufficient) (quoting Evans v. Houston, 246 F.3d 344, 354 (5th
   Cir. 2001).
           30
                Swanson v. Gen. Servs. Admin., 110 F.3d 1180, 1188 (5th Cir. 1997).
           31
                Lee v. Kansas City S. Ry. Co., 574 F.3d 253, 259-60 (5th Cir. 2009).
           32
                Id.




                                                   9
Case: 21-20103         Document: 00516542547               Page: 10     Date Filed: 11/11/2022




                                           No. 21-20103


   Likewise, Moore never established that the “other probationary employees”
   had similar jobs, supervisors, or that they did not have disabilities.
          Second, Moore raises a handful of new arguments on appeal. He
   asserts that he was never interviewed during the company’s investigation of
   his rule violation, which we have held may undermine the credibility of an
   employer’s non-discriminatory reason. 33 He also argues that BNSF has been
   inconsistent in its reliance on its stated reason for terminating Moore.
   Because Moore did not raise either argument in the district court, they are
   forfeited on appeal. 34
          Lastly, Moore asserts that he did not violate BNSF’s operating rules
   and that BNSF deviated from its policy when it terminated his employment.
   He offers evidence to suggest that speeding alone is not a terminable offense
   the first time that it occurs. But BNSF also claims to have fired Moore
   because he boasted about the incident. Moore contends that the anonymous
   complaint that accused him of boasting is unreliable because it did not
   mention the engineer. Even drawing that omission in Moore’s favor and
   recognizing that courts may not assess credibility on summary judgment
   motions, 35 the only evidence Moore offers in his favor is his own assertion
   that he never discussed the speeding incident. By itself, an “assertion of
   innocence” is not sufficient to create a genuine dispute of material fact.36
   The issue is not whether Moore boasted but whether, in the course of its
   investigation, BNSF had reason to think that he did. Summary judgment to
   BNSF on the ADA claim was proper.


          33
               Laxton v. Gap Inc., 333 F.3d 572, 581 (5th Cir. 2003).
          34
               Jackson v. Cal-Western Packaging Corp., 602 F.3d 374, 377 (5th Cir. 2010).
          35
               E.E.O.C. v. LHC Grp., Inc., 773 F.3d 688, 694 (5th Cir. 2014).
          36
               See Jackson, 602 F.3d at 379 (5th Cir. 2010).




                                                 10
Case: 21-20103             Document: 00516542547             Page: 11     Date Filed: 11/11/2022




                                              No. 21-20103


                                                   2
              Turning to Moore’s COBRA claim, the statute instructs that “[t]he
   plan sponsor of each group health plan shall provide . . . that each qualified
   beneficiary who would lose coverage under the plan as a result of a qualifying
   event is entitled . . . to elect . . . continuation coverage under the plan.” 37
   “[T]he employer of an employee under a plan must notify the administrator
   of a qualifying event . . . within 30 days . . . .” 38 The “administrator” must
   then “notify” the beneficiary of the plan’s termination within fourteen
   days. 39         An “administrator” is defined as the “person specifically so
   designated by the terms of the instrument under which the plan is
   operated.” 40
              Moore did not adequately plead a COBRA notice violation. He
   alleged that BNSF failed to provide him notice.                      But Moore’s health
   insurance plan designated an outside entity as its administrator. Under
   § 1166(a)(4), the administrator was required to notify Moore—not BNSF. 41
   Moore’s alternative argument that his complaint encompasses an action
   against BNSF for failing to notify the administrator also fails. The complaint
   is clear that Moore alleged that BNSF failed to notify Moore, specifically, not
   the plan administrator. Summary judgment to BNSF on the COBRA claim
   was appropriate.




              37
                   29 U.S.C. § 1161(a).
              38
                   29 U.S.C. § 1166(a)(2).
              39
                   § 1166(a)(4), (c).
              40
                   29 U.S.C. § 1002(16)(A).
              41
                   See § 1166(a)(4).




                                                   11
Case: 21-20103          Document: 00516542547               Page: 12     Date Filed: 11/11/2022




                                             No. 21-20103


                                                  D
           Finally, Moore argues that the district court abused its discretion by
   denying him leave to amend his COBRA claim. We review the denial of leave
   to amend for abuse of discretion. 42 “In light of the presumption in favor of
   allowing pleading amendments, courts of appeals routinely hold that a
   district court’s failure to provide an adequate explanation to support its
   denial of leave to amend justifies reversal.” 43 “But when the justification for
   the denial is ‘readily apparent,’ a judge’s failure to explain ‘is unfortunate
   but not fatal to affirmance if the record reflects ample and obvious grounds
   for denying leave to amend.’” 44 “Futility is one such basis, and we review a
   proposed amendment under ‘the same standard of legal sufficiency as applies
   under Rule 12(b)(6).’” 45
           Although the district court’s reasoning was sparse, we conclude that
   Moore’s attempt to amend was futile. Moore admitted below that he
   “cannot know whether him not receiving the notice resulted from BNSF
   failing to notify the plan administrator of his termination or the plan
   administrator failing to notify him of his eligibility.” Pleadings require more
   than “mere conclusory statements,” and due to that admission, it is clear
   that Moore’s amended allegation would be conclusory. 46 Moore could have
   submitted document requests during the period allowed by the pre-trial order
   to obtain evidence as to whether BNSF notified the plan administrator of


           42
                Hammer v. Equifax Info. Servs., L.L.C., 974 F.3d 564, 569 (5th Cir. 2020).
           43
             Id. (quoting Mayeaux v. La. Health Serv. & Indem. Co., 376 F.3d 420, 426 (5th
   Cir. 2004)).
           44
                Id. at 569-70 (quoting Mayeaux, 376 F.3d at 426).
           45
             Id. at 570 (quoting Marucci Sports, L.L.C. v. Nat’l Collegiate Athletic Ass’n, 751
   F.3d 368, 378 (5th Cir. 2014)).
           46
                See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).




                                                  12
Case: 21-20103    Document: 00516542547             Page: 13   Date Filed: 11/11/2022




                                     No. 21-20103


   Moore’s termination. He did not do so. The district court did not abuse its
   discretion by denying Moore leave to amend.
                                 *        *         *
         The district court’s judgment is AFFIRMED.




                                          13